Walker, J.
This was an action brought on a promissory notp calling for one thousand dollars, given by Whitaker, Alexander & Bros., to Aaron Bledsoe. In defense to the action, defendants-set out a contract signed by Aaron Bledsoe and themselves, which shows that on the same day the note was dated, to-wit., the 24th day of' November, 1866", the parties- entered into a partnership-arrangement for the purchase and sale of bois- d’arc seed.
The legal efiact and proper construction of this contract were matters for the court' to determine; they should not have been left to the jury. It conclusively showed a partnership between the-parties. The plaintiff had-put one thousand dollars, and the defendants five hundred dollars into the business. The defendants, it would appear, were to manage the business. The contract is very vague,, and does not state the. terms of partnership with any, degree. *403•of clearness, and the law must supply by implication what the rights and liabilities of the parties were.
The question was one of partnership, and should have been referred to an auditor to state an account between the parties, and report the same to the court. It should not have been left to the jury to determine what the legal effect of the note and contract, taken together, was. . The charge of the court to the jury did not place the questions fairly before them, which were submitted upon the pleadings.
For the errors pointed out the judgment of the district court is reversed and the cause remanded, to ho proceeded in in accordance with this opinion.
Reversed and remanded.